905 F.2d 1529Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Anthony FAUSTO, Plaintiff-Appellant,v.John O. MARSH, Jr., Defendant-Appellee.
No. 89-2765.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1989.Decided May 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-99-A)
Joseph Anthony Fausto, appellant pro se.
Paula Pugh Newett, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joseph Anthony Fausto appeals from the district court's order dismissing his employment discrimination suit brought pursuant to 42 U.S.C. Sec. 2000e-16(c).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fausto v. Marsh, C/A No. 89-99-A (E.D.Va. July 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.